In a negligence action to recover damages for personal injury, plaintiff appeals from two orders of the Supreme Court,- Queens County, dated respectively November 1, 1966 and January 30, 1967, the former denying his motion to vacate the dismissal of the action because of failure to timely file a statement of readiness and to restore the action to the trial calendar, and the *949latter denying his motion for leave to reargue. Order dated November 1, 1966 affirmed, without costs. The excuse proffered for failure to timely file the statement of readiness is unacceptable (Marzian v. D’Oench, 28 A D 2d 723; Boseo v. De Pitt’s Mountain Lodge, 28 A D 2d 717). Appeal from order dated January 30, 1967 dismissed. No appeal lies from an order denying reargument (Blades v. Burger N Shake Drive Inn, 28 A D 2d 556; De Fabio v. Nadder Rental Serv., 27 A D 2d 931; Kornstein v. New York Tel. Co., 26 A D 2d 820). Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.